Exhibit 10.4

ASSIGNMENT OF PURCHASE AGREEMENT

THIS ASSIGNMENT OF PURCHASE AGREEMENT is made and entered into as of this 5th
day of June, 2015 by and between CARTER VALIDUS PROPERTIES II, LLC, a Delaware
limited liability company (“Assignor”), and HCII-110 EAST MEDICAL CENTER BLVD.,
LLC, a Delaware limited liability company (“Assignee”).

RECITALS

A. Assignor is the Purchaser under that certain Purchase Agreement made by and
between WEBSTER REHAB, LP, a Texas limited partnership (“Seller”) and CARTER
VALIDUS PROPERTIES, LLC, a Delaware limited liability company (“Purchaser”)
having an effective date of April 30, 2014, as amended by that certain Amendment
to Purchase Agreement made between Seller and Purchaser, dated May     , 2014,
as assigned by that certain Assignment of Purchase Agreement made by and among
Seller, Purchaser as Assignor, and CARTER VALIDUS PROPERTIES II, LLC, a Delaware
limited liability company as the Assignee, dated October 13, 2014 (collectively,
the “Agreement”), relative to certain Real Property, Improvements, Intangible
Property and Personal Property (as defined in the Agreement), located or
necessary for the operations of the premises located at 110 East Medical Center
Boulevard, Webster, Texas (the “ Property”).

B. Assignor wishes to assign to Assignee all of its rights under the Agreement
in return for Assignee’s agreement to assume all of Assignor’s obligations under
the Agreement.

NOW, THEREFORE, for valuable consideration to Assignor in hand paid by Assignee,
the receipt and sufficiency of which are hereby acknowledged by Assignor, the
parties agree as follows:

Assignor does hereby sell, assign, transfer and deliver unto Assignee all of
Assignor’s right, title and interest in and to the Agreement (including, without
limitation, the rights of Assignor in all deposit monies paid by Assignor under
the Agreement) regarding and relating to the Property which is the subject of
the Agreement.

Assignee, by the acceptance hereof, hereby assumes all rights and obligations of
Assignor as Purchaser under the Agreement and agrees to be bound by all of the
terms and conditions of the Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

WITNESSES: ASSIGNOR:

Carter Validus Properties II, LLC,

a Delaware limited liability company

/s/ Tasmin Beatty

Print Name: Tasmin Beatty By:

/s/ Nicolas Caussade

Name: Nicolas Caussade Its: Vice President

/s/ Sarah Daly

Print Name: Sarah Daly WITNESSES: ASSIGNEE:

HCII-110 East Medical Center Blvd., LLC,

a Delaware limited liability company

By: Carter Validus Operating Partnership II, LP, a Delaware limited partnership,
Its Sole Member

/s/ Tasmin Beatty

By: Carter Validus Mission Critical REIT II, Inc., Print Name: Tasmin Beatty a
Maryland corporation, Its General Partner

/s/ Kevin Harley

Print Name: Kevin Harley By:

/s/ John E. Carter

Name: John E. Carter Its: CEO

 

-2-